                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
___________________________________
                                     )
KC TENANTS,                          )
                                     )
                                     )
              Plaintiff,             )     Case No.: 20-000784-CV-W-HFS
v.                                   )
                                     )
DAVID M. BYRN, in his official       )
Capacity as the Presiding Judge      )
for the 16th Judicial Circuit        )
Court, Jackson County, Missouri;     )
and MARY A. MARQUEZ, in her          )
official capacity as the Court       )
Administrator for Jackson County,    )
Missouri,                            )
                                     )
              Defendants.            )
_______________________________)

                                     ORDER


      Construing that part of the proposed intervenors’ motion to intervene as

requesting to participate in scheduled oral argument (Doc. 37), the request will be

denied. Argument will be limited to plaintiff and defendants, and the request to

intervene will be ruled shortly.

      Accordingly, it is hereby




        Case 4:20-cv-00784-HFS Document 45 Filed 11/02/20 Page 1 of 2
      ORDERED that the intervenors’ motion to intervene (Doc. 37) is DENIED in

part, consistent with this opinion.


                                        /s/ Howard F. Sachs

                                      HOWARD F. SACHS
                                      UNITED STATES DISTRICT JUDGE

November     2   , 2020

Kansas City, Missouri




        Case 4:20-cv-00784-HFS Document 45 Filed 11/02/20 Page 2 of 2
